Citation Nr: 0946331	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for right ankle osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran had active service from July 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By that rating action, the RO, in part, 
granted service connection for right ankle osteoarthritis; an 
initial 10 percent evaluation was assigned, effective May 30, 
2006--the date VA received the Veteran's initial claim for 
service connection for this disability.  The Veteran timely 
appealed the RO's assignment of an initial 10 percent rating 
to the service-connected right ankle disorder to the Board. 

By a November 2008 rating action, the RO assigned an initial 
20 percent evaluation to the service-connected right ankle 
osteoarthritis, effective May 30, 2006.  In view of the 
foregoing, the Board has framed the issue on appeal as that 
listed on the title page. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the entire initial evaluation appeal period, the 
Veteran's service-connected right ankle osteoarthritis has 
been assigned the maximum rating applicable to ankle 
disorders based on range of motion; there is no evidence of 
ankylosis of the right ankle.





CONCLUSION OF LAW

For the entire initial evaluation period, an initial rating 
in excess of 20 percent for right ankle osteoarthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The initial claim decided herein arose from the Veteran's 
disagreement with the RO's assignment of an initial 10 
percent rating assigned after the grant of service connection 
for osteoarthritis of the right ankle.  (See January 2007 
rating action).  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003.

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In this case, the claim was 
substantiated after the enactment of the VCAA, and the 
Veteran has not alleged any prejudice by any notice error.

The Board notes that the Court, in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009), clarified 
VA's notice obligations in increased rating claims.  As the 
instant appeal stems from the grant of initial compensation 
benefits for the disorder at issue, as opposed to an 
increased rating claim, Vazquez-Flores is inapplicable.  Id. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, in December 2006 and 
April 2008, VA examined the Veteran to determine the current 
severity of his service-connected osteoarthritis of the right 
ankle.  Copies of the above-cited VA examination reports are 
contained in the claims file.  In addition, service treatment 
records, post-service VA and private treatment medical 
reports, as well as written submissions of the Veteran, 
family members and friends, are contained in the claims file.  
The Board concludes that all available evidence has been 
obtained, and that there is sufficient evidence on file on 
which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).   
Accordingly, the Board will adjudicate the initial evaluation 
claim on appeal.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Veteran seeks an initial evaluation in excess of 20 
percent for service-connected osteoarthritis of the right 
ankle.  He contends that the pain he experiences, and the 
effect that the right ankle disability has caused on his 
normal physical activities, merits a higher rating than that 
reflected by the currently assigned initial 20 percent 
rating.

By a January 2007 rating action, the RO, in part, granted 
service connection for right ankle osteoarthritis; an initial 
10 percent rating was assigned, respectively, effective May 
30, 2006; the date VA received the Veteran's initial claim 
for service connection for this disability.  By a November 
2008 rating action, the RO assigned an 20 initial rating to 
the service-connected right ankle osteoarthritis, effective 
May 30, 2006.  The right ankle disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides 
for a maximum rating of 20 percent for marked limitation of 
ankle motion.  Id.

In evaluating range of motion values for the ankle, the Board 
notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (2009).

III.  Merits Analysis

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 20 percent for the service-connected 
right ankle disability at anytime during the evaluation 
appeal period.  In reaching the foregoing determination, the 
Board observes that the Veteran is currently receiving the 
maximum disability rating of 20 percent that may be assigned 
for loss of range of motion of the ankle under Diagnostic 
Code 5271.  As the Veteran is receiving the maximum schedular 
rating for limitation of motion of the right ankle, there is 
no basis for a rating greater than 20 percent based on 
limitation of motion due to any functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has also looked at other Diagnostic Codes for 
rating the service-connected right ankle disorder and they do 
not provide a method for assigning a higher initial rating.  
To this end, private treatment records, dated in April and 
May 2006, as well as two VA examination reports (December 
2006 and April 2008), do not contain any evidence indicating 
that the Veteran's right ankle is ankylosed to any degree.  
These medical reports show that while the Veteran had marked 
limitation of motion of the right ankle (e.g., dorsiflexion 
and plantar flexion limited to 15 and 10 degrees, 
respectively (April 2008 VA examination report)), there was 
no evidence of ankylosis.  Thus, an initial rating in excess 
of 20 percent under Diagnostic Code 5270--the diagnostic code 
used to evaluate ankylosis of the ankle--is not warranted.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).

Other Diagnostic Codes that are also applicable to this case 
includes Diagnostic Code 5010, arthritis that is due to 
trauma and substantiated by x-rays is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2009).  Diagnostic Code 5003, 
which affords a 10 percent evaluation for each major joint 
affected percent evaluation for degenerative arthritis 
established by X-ray findings productive of limited motion 
where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  In this case, 
x-rays of the right ankle, performed by VA in April 2008, 
revealed severe degenerative changes of the tibiotalar joint 
space.  As the currently assigned 20 percent evaluation under 
Diagnostic Code 5271 contemplates limitation of ankle motion, 
a grant of a separate, compensable evaluation under 
Diagnostic Code 5003 is not permissible.  See, 38 C.F.R. § 
4.14 (2009).

In addition, Diagnostic Codes 5272-5274 are not for 
application as they do not offer schedular ratings in excess 
of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272- 
5274 (2009).

The Board considered the application of "staged ratings," as 
required by Fenderson, supra.  For reasons discussed above, 
the Board finds that a preponderance of the evidence is 
against an initial evaluation in excess of 20 percent for 
service-connected osteoarthritis of the right ankle at any 
time throughout the appeal period. Thus, the initial 
evaluation claim on appeal is denied.

IV.  Extraschedular Consideration

The Veteran does not contend, nor does the evidence 
demonstrate, that his service-connected right ankle disorder 
has interfered with the his ability to maintain employment, 
and the evidence does not reflect that an exceptional 
disability picture exists.  Here, as the Veteran reported 
being unemployed during an April 2008 VA examination, there 
is, obviously, no evidence of marked interference with his 
ability to maintain employment as a result of the service-
connected right ankle disorder.  The Veteran has not required 
treatment so frequent, or hospitalization, such as to render 
the application of the schedular criteria impractical.  In 
fact, there is no indication from the medical evidence of 
record that the Veteran has ever been hospitalized for his 
right ankle disorder.  Overall, the evidence does not show 
that the impairment resulting solely from the right ankle 
disorder warrants extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).


ORDER

An initial rating in excess of 20 percent for osteoarthritis 
of the right ankle is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


